DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant’s arguments, see page 6, line 18 to page 7, line 4, filed 16 May 2022, with respect to the 35 USC 112(b) rejection of claims 1, 3-11 and 22 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 1, 3-11 and 22 has been withdrawn in view of the amendments to claims 1 and 22. 

4.	Applicant’s arguments, see page 7, line 5 to page 12, line 4, filed 16 May 2022, with respect to the rejections of claims 1, 3, 4 and 6-22 under 35 USC 103 using Gee et al. as the primary reference have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Love et al. and Stobbe et al. references. The rejections using Love et al. and Stobbe et al. as the primary reference have been updated to address the amended claims.

Claim Rejections - 35 USC § 103

5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claims 1 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 2006/0273005 A1).
	
With regard to claim 1, Love et al. discloses a method of making a porous sintered body by particle injection molding a liquid injection composition into a shaped mold cavity comprising flowing the liquid injection composition into the shaped mold cavity (see paragraph [0028]), wherein the liquid injection composition comprises at least one polymeric binder (see paragraph [0020] or a wax, see paragraph [0021]), and from about 30-50 percent by volume (see paragraph [0018]) of solid metal particles (see paragraph [0014]) based on total volume of the liquid injection composition, and causing the polymeric binder to solidify within the shaped mold cavity to form a solidified injection composition comprising solid binder surrounding the solid inorganic particles (by removing the liquid medium, see paragraphs [0037]-[0041]), removing the solidified injection composition from the mold cavity, removing the solid binder from the solidified injection composition to from a porous non-sintered body (heating up to about 450 0C, see paragraph [0037]), and sintering the porous non-sintered body to from a porous sintered membrane (at a full sintering temperature of up to 900 0C, see paragraph [0041]), wherein the porous sintered membrane has a porosity of greater than about 50% or about 60% to about 80% (see paragraph [0023]) at the abstract and paragraphs [0014], [0018], [0020]-[0021], [0023], [0028] and [0037]-[0041].
The prior art ranges for the percent by volume of the solid inorganic particles and porosity overlap the instantly claimed ranges. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claim 6, Love et al. discloses the polymeric binder comprising a wax at paragraph [0021].

7.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 2006/0273005 A1) and Burgess et al. (US 2009/0165651 A1).
	
	With regard to claim 4, Love et al. discloses using dendritic particles, which have a relatively low apparent density, to produce a porous sintered body to increase the points of contact between adjacent particles at paragraph [0015].
	Love et al. does not mention a specific apparent density.
	Burgess et al. discloses using fibrous particles having an apparent density of 10-40% of a theoretical density to provide a high porosity at paragraph [0027]-[0029].
	It would have been obvious to one of ordinary skill in the art to incorporate the apparent density of 10-40% suggested by Burgess et al. into the method of Love et al. to provide a relatively high porosity, as suggested by Burgess et al. at paragraphs [0027]-[0029].
	The prior art range of 10-40% is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claims 12, Love et al. discloses a liquid injection composition comprising about 30-50 percent by volume (see paragraph [0018]) of solid metal particles (see paragraph [0014]) based on total volume of the liquid injection composition, wherein the composition further comprises a wax and a binder (see paragraphs [0020]-[0021]) at paragraphs [0014], [0018] and [0020]-[0021].
	Love et al. also teaches the binder being provided at a rate of only 3-8 grams per liter of wax at paragraph [0020]. Thus, the balance of the composition aside from the metal particles will be constituted primarily by the wax (e.g. 90% as a reasonable conservative estimate). Accordingly, the wax can be calculated to be present in an amount of 0.9*(100%-50%) = 45% to 0.9*(100%-30%) = 63%. Therefore, the wax (binder in the terms of claim 12) is seen as constituting about 45% to about 63% of the composition of Love et al. 
Love et al. discloses using dendritic particles, which have a relatively low apparent density, to produce a porous sintered body to increase the points of contact between adjacent particles at paragraph [0015].
	Love et al. does not mention a specific apparent density.
	Burgess et al. discloses using fibrous particles having an apparent density of 10-40% of a theoretical density to provide a high porosity at paragraph [0027]-[0029].
	It would have been obvious to one of ordinary skill in the art to incorporate the apparent density of 10-40% suggested by Burgess et al. into the method of Love et al. to provide a relatively high porosity, as suggested by Burgess et al. at paragraphs [0027]-[0029].
	The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

8.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 2006/0273005 A1) and Burgess et al. (US 2009/0165651 A1), as evidenced by Landin et al. (US 6,410,160 B1).
	Love et al. discloses the solid metal particles being nickel at paragraph [0014].
	Landin et al. provides extrinsic evidence that nickel has a theoretical density of 8.9 g/cm3 at Tables 5 and 6 and col. 16, lines 37-39.
	Taking the 10-40% apparent density taught by Burgess et al. yields an apparent density of 0.89-3.6 g/cm3.
	The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

9.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 2006/0273005 A1) in view of Grohowski et al. (US 2006/0002810 A1) and Soyama et al. (US 2009/0320428 A1).
	Love et al. discloses the binder being removed by heating at a temperature of no more than 450 0C at paragraph [0037], but does not teach the recited two-part binder system.
	Grohowski et al. teaches it being known in the art to use a two-part binder system wherein the first binder can be removed by solvent extraction at paragraph [0082].
	Soyama et al. disclosing using hot water to extract an organic binder from a molded body at paragraph [0020].
	It would have been obvious to one of ordinary skill in the art to incorporate the two-part binder system and hot water extraction of Grohowski et al. and Soyama et al. into the method of Love et al. since such is recognized in the art as being a suitable binder system for sintered molded articles. See MPEP 2144.07.
	The hot water taught by Soyama et al. is seen as having a temperature overlapping the claimed range since one of ordinary skill in the art would expect hot water to have a temperature within the recited range. Also, hot water having a temperature within the recited range could be selected as a matter of convince since hot water having such a temperature can be readily produced relatively inexpensively.

10.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 2006/0273005 A1) in view of Masawaki (US 2003/0022954 A1.
	Love et al. discloses the porous sintered body having a variety of shapes at paragraph [0036], but does not mention a three-dimensional body.
	Masawaki et al. discloses forming a three-dimensional body having a circular (tubular) or non-circular (box-shaped, having two-opposed separated major surface) cross-section by injection molding at paragraph [0045].
	It would have been obvious to one of ordinary skill in the art to incorporate the tubular or box-shaped geometry of Masawaki into the porous sintered body of Love et al. to provide a body having increased surface area per unit volume compared to flat body taught by Love et al., as is well known in the art.

11.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 2006/0273005 A1) in view of Suzuki et al. (US 2018/0078881 A1).

With regard to claim 14, Love et al. discloses an injection molded sintered body comprising sintered metal particles and having a porosity of greater than about 50% or about 60% to about 80% (see paragraph [0023]) at the abstract and paragraphs [0014], [0018], [0020]-[0021], [0023], [0028] and [0037]-[0041].
	Love et al. does not mention an injection molding mark.
	Suzuki et al. teaches injection molded bodies having gate marks (30a) at Fig. 1C and paragraph [0036].
	It would have been obvious to one of ordinary skill in the art to incorporate the gate marks of Suzuki et al. into the body of Love et al. since such are typically formed during injection molding, as taught by Suzuki et al. at paragraph [0036]. 

With regard to claim 15, Love et al. discloses the metal particles being dendritic particles at paragraph [0015].

12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 2006/0273005 A1) in view of Suzuki et al. (US 2018/0078881 A1), and further in view of Burgess et al. (US 2009/0165651 A1).
	Love et al. discloses using dendritic particles, which have a relatively low apparent density, to produce a porous sintered body to increase the points of contact between adjacent particles at paragraph [0015].
	Love et al. does not mention fibrous particles.
	Burgess et al. discloses using fibrous particles having an apparent density of 10-40% of a theoretical density to provide a high porosity at paragraph [0027]-[0029].
	It would have been obvious to one of ordinary skill in the art to incorporate the fibrous particle shape having an apparent density of 10-40% of Burgess et al. into the method of Love et al. to provide a relatively high porosity, as suggested by Burgess et al. at paragraphs [0027]-[0029].

13.	Claims 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 2006/0273005 A1) in view of Suzuki et al. (US 2018/0078881 A1), and further in view of Masawaki (US 2003/0022954 A1.
	Love et al. discloses the porous sintered body having a variety of shapes at paragraph [0036], but does not mention a three-dimensional body.
	Masawaki et al. discloses forming a three-dimensional body having a circular (tubular) or non-circular (box-shaped, having two-opposed separated major surface) cross-section by injection molding at paragraph [0045].
	It would have been obvious to one of ordinary skill in the art to incorporate the tubular or box-shaped geometry of Masawaki into the porous sintered body of Love et al. to provide a body having increased surface area per unit volume compared to flat body taught by Love et al., as is well known in the art.

14.	Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al. (US 2006/0273005 A1) in view of Suzuki et al. (US 2018/0078881 A1) and Masawaki (US 2003/0022954 A1), and further in view of Chung et al. (US 5,250,094).
	Love et al. and Masawaki et al. do not disclose a pleated pattern or surface structure.
	Chung et al. discloses provided a pleated surface structure including ridges and channels to provide increased surface area at Figs. 1-3 and col. 7, lines 57-68.
	It would have been obvious to one of ordinary skill in the art to incorporate the pleated surface structure including ridges and channels of Chung et al. into the body of Love et al. and Masawaki to provide increased surface area, as suggested by Chung et al. at col. 7, lines 57-68.

15.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stobbe et al. (US 5,195,319) in view of Suzuki et al. (US 2018/0078881 A1).
	Stobbe et al. discloses an injection molded (see col. 5, lines 25-57) porous sintered (see col. 9, lines 17-36) body comprising sintered metal (see the abstract) particles and having a porosity in the range of 30-90% or 40-75 % (see col. 4, lines 46-59) at the abstract, col. 4, lines 46-59, col. 5, lines 25-57, and col. 9, lines 17-36.
	Stobbe et al. does not mention an injection molding mark.
	Suzuki et al. teaches injection molded bodies having gate marks (30a) at Fig. 1C and paragraph [0036].
	It would have been obvious to one of ordinary skill in the art to incorporate the gate marks of Suzuki et al. into the body of Stobbe et al. since such are typically formed during injection molding, as taught by Suzuki et al. at paragraph [0036]. 

Conclusion

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
August 17, 2022